*540Dissenting Opinion by
Judge Blatt :
I regret that I must respectfully dissent.
The majority opinion states that “ACORN likewise exists primarily for the benefit of its members, and whatever benefits accrue to nonmembers are incidental and not controlling. ” In so stating, it seems to me to usurp the Commission’s role as the fact-finder. The Commission, of course, found, quite to the contrary, in its finding number 7 that “[t]he purpose of ACORN is to enhance the quality of neighborhoods.”
The Commission’s finding here, along with its other findings noted in the majority opinion, seems clearly to hold that ACORN has won many neighborhood improvements throughout Philadelphia including housing conditions, police protection, vacant lot clean7 ups, traffic safety, etc., and finding of fact number 6 (not quoted in the opinion) states that “Pennsylvania ACORN is part of a national organization, incorporated in Arkansas as a non-profit corporation and registered as a foreign non-profit corporation in Pennsylvania”. All of this persuades me that ACORN is, under Section 2(1) of the Act, 10 P.S. §160-2(1), at the very least, “benevolent”, which the proposed majority opinion defines as: “marked by a kindly disposition to promote the happiness and prosperity of others or by generosity in and pleasure at doing good works.”
I believe that to accept ACORN’s self-serving statements that it acts solely for its own benefit, and to override the Commission’s findings of fact that, inter alia, ACORN’s “purpose ... is to enhance the quality of neighborhoods . . . ,” especially without a finding by this Court under the appropriate standard of factual review that there was either insufficient or insubstantial evidence upon which such factual determination was based, or that such findings were made with a capricious disregard of competent evidence, would set a very bad precedent.
*541Additionally, I am concerned that any registered organization, even one clearly “charitable,” might be tempted to adopt a few practices or projects which are solely beneficial to itself merely in order to avoid the Act’s continuing reporting requirements, which would clearly be adverse to the public interest.
I would, therefore, affirm the order of the Commission.